Citation Nr: 0310405	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  00-11 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for herniated nucleus 
pulposus at L4-5 with nerve entrapment and herniated discs at 
L1-2 and L3-4, currently evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from May 1989 to May 1993.

The issue on appeal arose from a Department of Veterans 
Affairs (VA) Regional Office (RO) rating decision in February 
1999.  

During the appeal process the RO in January 2001 granted an 
increased evaluation from 20 percent to 40 percent for 
herniated nucleus pulposus at L4-5 with nerve entrapment and 
herniated discs at L1-2 and L3-4 effective July 6, 1998, date 
of receipt of the reopened claim.  

As the recent increased evaluation does not reflect the 
maximum evaluation authorized under the rating schedule, the 
issue remains on appeal as characterized on the title page.  
AB v. Brown, 6 Vet. App. 35, 39 (1993).


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals (Board) or by the United States 
Court of Appeals for Veterans Claims (CAVC) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the CAVC.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.

The record shows that in November 2002 the Board undertook 
additional development on the issue of entitlement to an 
increased evaluation for herniated nucleus pulposus at L4-5 
with nerve entrapment and herniated discs at L1-2 and L3-4 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  




A February 2003 VA orthopedic and neurologic examination 
report with pertinent opinion was obtained with respect to 
the veteran's claim.

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003), the United States Court of Appeals for the Federal 
Circuit (CAFC) determined that 38 C.F.R. § 19.9(a)(2) is 
inconsistent with 38 U.S.C. § 7104(a).  

The CAFC invalidated 38 C.F.R. § 19.9(a)(2) because, in 
conjunction with the amended regulation codified at 
38 C.F.R. § 20.1304, it allows the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration.  
The CAFC held that this is contrary to the requirement of 
38 U.S.C. § 7104(a).  

The CAFC also determined that 38 C.F.R. § 19.9(a)(2)(ii), 
which provides "no less than 30 days to respond to notice," 
is contrary to 38 U.S.C. § 5103(b).  The CAFC invalidated 38 
C.F.R. § 19.9(a)(2)(ii), which requires the Board "to 
provide the notice required by 38 U.S.C. [§] 5103(a) " and 
"not less than 30 days to respond to the notice," because 
it is contrary to 38 U.S.C. § 5103(b), which provides the 
claimant one year to submit evidence.  

In accordance with the above development, the Board obtained 
the report of a February 2003 VA special orthopedic 
examination.  This evidence has not been considered by the RO 
and the veteran has not waived initial RO consideration of 
this evidence.  38 C.F.R. § 20.1304.  

Also, while this appeal was pending at the Board the rating 
criteria for evaluating intervertebral disc syndrome (IDS) 
changed effective September 23, 2002.  VA must apply this 
version is clearly more favorable to the appellant's claim.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  

The Board notes that the RO should consider the new criteria 
in relation to the veteran's claim for an increased 
evaluation for herniated nucleus pulposus at L4-5 with nerve 
entrapment and herniated discs at L1-2 and L3-4 to preclude 
any prejudice to his appeal.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Also, the Board observes that additional due process 
requirements are applicable as a result of the enactment of 
the VCAA and its implementing regulations.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. 
Reg. 45, 620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).

The CAVC has held that section 5103(a), as amended by the 
VCAA and § 3.159(b), as recently amended, require VA to 
inform a claimant of which evidence VA will provide and which 
evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi 16 Vet. App. 183 
(2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5107A and 
5017 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  The record lacks compliance with adequate 
notice and consideration of VCAA as well as the holding in 
Quartuccio. 

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development: 

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should furnish the appellant a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio, supra. 

3.  The RO should then conduct any 
necessary development brought about by 
the appellant's response.

4.  The RO should review the February2003 
VA special orthopedic examination to 
ensure that it is responsive to and in 
complete compliance with the Board's 
development and if it is not, the RO 
should implement corrective procedures, 
to include the scheduling of additional 
VA examination if warranted.  The Board 
errs as a matter of law when it fails to 
ensure compliance, and further remand 
will be mandated.  Stegall v. West, 11 
Vet. App. 268 (1998).

In addition, the RO should review the 
claims file to ensure that any 
notification and development action 
required by the VCAA of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C.A. §§ 5102, 5103, 5103A and 
5107) are fully complied with and 
satisfied.  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
an increased evaluation for herniated 
nucleus pulposus at L4-5 with nerve 
entrapment and herniated discs at L1-2 
and L3-4  to include consideration of the 
evidence added to the record since the 
January 2001 supplemental statement of 
the case (SSOC) and the old and new 
rating criteria for evaluating IDS prior 
to and after September 23, 2002 and the 
provisions of 38 C.F.R. § 3.321(b)(1) 
(2002).  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a SSOC.  The SSOC 
must contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations pertaining to the issue 
currently on appeal.  

A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if otherwise in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO; however, the veteran 
is hereby notified that failure to report for any scheduled 
VA examination(s) without good cause shown may adversely 
affect the outcome of his claim for increased compensation 
benefits for his back disability.  38 C.F.R. § 3.655 (2002).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


